O’SCANNLAIN, Circuit Judge,
specially concurring:
As the opinion makes plain, we have previously recognized that Federal Rule of Civil Procedure 69(a) allows recourse to state procedures for the execution of a federal judgment. See Cigna Property & Cas. Ins. Co. v. Polaris Pictures Corp., 159 F.3d 412, 421 (9th Cir.1998). Because California law permits the amendment of the judgment to add judgment debtors like the partnership here, see Carr v. Barnabey’s Hotel Corp., 23 Cal.App.4th 14, 20-21, 28 Cal.Rptr.2d 127 (1994), we need not reach nor resolve the novel question of whether a federal court’s inherent equity powers permit such amendment. Rather than make new law unnecessarily, and in dicta, no less, I would leave the resolution of this question for another day.
While I concur in the result and in parts I, II, and IV, I cannot join part III of the opinion or that portion of part V which relies on the alternative “inherent powers” ground.